DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 12/11/2019. The Examiner notes claims 1-20 are currently pending and have been examined; claim(s) 1-13 is/are withdrawn without traverse, see below for more details; claim(s) 5-6, 8-9, 12-13, & 17-20 is/are currently amended.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 14-20) & Species A (Figures 1-8, 10, 13A, & 13B) in the reply filed on 7/27/2022 is acknowledged.
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Species B-D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18 
The claim states "…wherein said positioner includes a plurality of said through passages and a plurality of said through passages…".  It is unclear whether this is a repeat of the limitation or the second "plurality of" is to be intended to be a different item. For examining purposes, the limitation will be interpreted as "…wherein said positioner includes a plurality of said through passages and a plurality of said fasteners…"

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (US 20190381616 A1), hereinafter Cohen.
Regarding claim 14 (Original) Cohen discloses a method of driving a fastener into a surface comprising: providing a positioner [Fig 1, 8, & 17; ¶10, ¶46, & ¶51; the fastener (12) is placed in fastener channel] including a soft inner core [Fig 8; ¶50 & ¶55; the fastener channels can be a second less resilient material or molded plastic (i.e. soft inner core)] and a through passage [¶10, ¶50, & ¶55; fastener channel (28)]; inserting the fastener into said through passage with a point of the fastener facing a bottom opening of the through passage [Fig 1 & 8; the fastener is inserted into the fastener channel facing a bottom opening of the channel]; placing said positioner with said inserted fastener onto said surface [100] with said bottom facing the surface [¶47]; driving said fastener along the through passage through the soft core into the surface [¶47]; and removing said positioner from the surface leaving said fastener in the surface [¶46-¶47].

Regarding claim 15. (Original) Cohen discloses the method of claim 14, wherein said fastener includes a screw [¶46; 12 is typically a screw] and wherein said driving includes engaging a thread of said screw to said soft core [¶47].

Regarding claim 16. (Original) Cohen discloses the method of claim 14, wherein said fastener includes a nail [¶1, ¶7, & ¶70; the fastener can be a nail].

Regarding claim 17. (Currently amended) Cohen discloses the method of claim 14, further comprising: arranging in plurality of said positioners along a linear guide and driving a plurality of fasteners through said plurality of positioners to form a line of fasteners through said surface [Fig 17; ¶73; a linear guide of a plurality of positioners is shown (210a)].

Regarding claim 18. (Currently amended) Cohen discloses the method of claim 14, wherein said positioner includes a plurality of said through passages and a plurality of fasteners [Fig 1 & 17], the method further comprising: placing said positioner in a second position on said surface and screwing a second screw of said plurality of screws into said surface [Fig 3; ¶66; the positioner with multiple fasteners can be repositioned after a fastener is inserted into the surface to a new location to insert a different fastener from the positioner].

Regarding claim 19. (Currently amended) Cohen discloses the method of claim 14, further comprising, returning of said positioner to a ready state after said removing [Fig 3; ¶66; the positioner can be repositioned after a fastener is inserted into the surface to a new location (i.e. returned to a ready state)].

Regarding claim 20. (Currently amended) Cohen discloses the method of claim 14, further including inserting a new fastener into said passage after said removing [¶50; the positioner is multi-use by having new fastener inserted into the channels].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Begley (US 20180065236 A1) discloses a positioner using a molded plastic soft inner core to hold the fastener. Sundstrom (US 20070258793 A1) discloses a positioner using a molded plastic soft inner core to hold the fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723